DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 22, 2022 included numerous foreign language publications.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement considered by the Examiner is limited to the content of the English language portions provided.
However, Applicant is reminded of the procedure outlined in MPEP 609.04(a)(III) and the duty under 37 CFR 1.56 regarding the remaining content that was not provided in a concise explanation of relevance or translated, and therefore was not considered by Examiner.


Claim Objections
Claims 3 is objected to because of the following informalities:  
Claim 3 recites “the image display method according to claim 2, wherein said generating the luminance data for the first input image comprises: with respect to each of the plurality of light-emitting regions of the backlight, determining a tentative luminance setting value based on a maximum gradation value among gradation values of image pixels of the first input image that correspond to the light-emitting region” (emphasis added).  Examiner believes “a” should be changed to “the” because parent claim 2 has already introduced “a tentative luminance setting value.”

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-10 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (hereinafter “AAPA”) in view of Oh et al. (USPN 2005/0140631). 
With respect to claim 1, AAPA teaches an image display method (Page 1, lines 15-33) comprising: 
with respect to each of a plurality of input images, generating luminance setting data that sets a luminance value for each of a plurality of light-emitting regions of a backlight configured in a matrix form based on the input image (Page 1, lines 15-26 of the specification as filed teach different regions of a backlight are driven using “local dimming”); 
generating gradation setting data that sets a gradation value for each of a plurality of pixels of a liquid crystal panel coupled to the backlight, based on the generated luminance setting data and the input image (Page 1, lines 15-33 of the specification as filed teach setting the gradations of the pixels according to the backlight luminance); and 
controlling the backlight to operate based on the luminance setting data and the liquid crystal panel to operate based on the gradation setting data to display an image corresponding to the input image  (Page 1, lines 15-33 of the specification as filed teach a controller for controlling a backlight and liquid crystal panel based on luminance and gradation data according to the input image).
However, AAPA fails to expressly teach, wherein the luminance setting data for a first input image among the plurality of input images is generated based on the first input image and the luminance setting data for a second input image immediately preceding the first input image.
Oh teaches a known technique generating luminance setting data based on the current frame and at least one immediately preceding frame (Figs. 3, 6 and 8 and at least paragraphs [0019], [0056], [0085] and [0086]).
AAPA teaches a base process/product of controlling a backlight to operate based on luminance setting data and a liquid crystal panel to operate based on gradation setting data which the claimed invention can be seen as an improvement in that the luminance setting data for a first input image among the plurality of input images is generated based on the first input image and the luminance setting data for a second input image immediately preceding the first input image.  Oh teaches a known technique of generating luminance setting data based on the current frame and at least one immediately preceding frame that is comparable to the base process/product.
Oh’s known technique of generating luminance setting data based on the current frame and at least one immediately preceding frame would have been recognized by one skilled in the art as applicable to the base process/product of AAPA and the results would have been predictable and resulted in the luminance setting data for a first input image among the plurality of input images is generated based on the first input image and the luminance setting data for a second input image immediately preceding the first input image which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
With respect to claims 8 and 9, AAPA in view of Oh teach the image display method according to claim 1, discussed above.  
However, AAPA in view of Oh fail to expressly teach (1) “wherein each of the light-emitting regions of the backlight corresponds to a plurality of pixels of the liquid crystal panel” (claim 8) and (2) “wherein each of the light-emitting regions of the backlight corresponds to a single light-emitting element” (claim 9).
Examiner takes Official Notice that various configurations for the light-emitting regions of a backlight are known in the art.  These known configurations include (1) each light-emitting region corresponding to a plurality of pixels of a liquid crystal panel and (2) each light-emitting region corresponding to a single light-emitting element.
AAPA in view of Oh teaches a base process/product of a display including a liquid crystal panel and a backlight which the claimed invention can be seen as an improvement in that (1) each of the light-emitting regions of the backlight corresponds to a plurality of pixels of the liquid crystal panel (claim 8) and (2) each of the light-emitting regions of the backlight corresponds to a single light-emitting element (claim 9).  Official Notice teaches a known technique of configuring light-emitting regions of a backlight including (1) each light-emitting region corresponding to a plurality of pixels of a liquid crystal panel and (2) each light-emitting region corresponding to a single light-emitting element that is comparable to the base process/product.
Official Notice’s known technique of configuring light-emitting regions of a backlight including (1) each light-emitting region corresponding to a plurality of pixels of a liquid crystal panel and (2) each light-emitting region corresponding to a single light-emitting element would have been recognized by one skilled in the art as applicable to the base process/product of AAPA in view of Oh and the results would have been predictable and resulted in (1) “wherein each of the light-emitting regions of the backlight corresponds to a plurality of pixels of the liquid crystal panel” (claim 8) and (2) “wherein each of the light-emitting regions of the backlight corresponds to a single light-emitting element” (claim 9) which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	Claim 10, an image display method, corresponds to and is analyzed and rejected for substantially the same reasons as the image display method of claim 1, discussed above.
Examiner notes the gradation setting data is based on backlight luminance data and substantially the same as the combination for claim 1, discussed above.

With respect to claim 15, AAPA in view of Oh and further in view of Kimbrell teach the image display method according to claim 10, discussed above, wherein said generating the luminance data comprises, with respect to the first input image: 
with respect to each of the plurality of light-emitting regions of the backlight, determining a tentative luminance setting value based on a maximum gradation value among gradation values of image pixels of the first input image that correspond to the light-emitting region (AAPA, Page 1, lines 15-33 of the specification as filed teach determining luminance based on the input image.  Although not expressly disclosed, the input image will include arbitrary maximum gradation values and any luminance setting based on the input image will be based on that arbitrary maximum gradation value as well.  Examiner notes the claim does not require any specific determination using the gradation values, therefore a reasonably broad interpretation of the term “based on” includes the teachings of AAPA in view of Oh).

The further limitations of claims 16-17 are rejected for substantially the same reasons as claims 8-9, discussed above.

Claim 18, a display, corresponds to and is analyzed and rejected for substantially the same reasons as the image display method of Claim 1, discussed above.

With respect to claim 19, AAPA in view of Oh teach the image display method according to claim 18, discussed above, wherein the controller generates the luminance setting data for the first input image based on the luminance setting data for the second input image (AAPA, Page 1, lines 15-33 of the specification as filed teach generating backlight luminance; and Oh, Figs. 3, 6 and 8 and at least paragraphs [0019], [0056], [0085] and [0086] teach averaging brightness from multiple frames/images.  The term “based on” is subject to a reasonably broad interpretation and includes the teachings of AAPA in view of Oh).

With respect to claim 20, AAPA in view of Oh teach the image display method according to claim 18, discussed above, wherein the controller generates the gradation setting data for the first input image based on the luminance setting data for the second input image (AAPA, Page 1, lines 15-33 of the specification as filed teach generating gradation based on the luminance setting data; and Oh, Figs. 3, 6 and 8 and at least paragraphs [0019], [0056], [0085] and [0086] teach averaging brightness from multiple frames/images.  The term “based on” is subject to a reasonably broad interpretation and includes the teachings of AAPA in view of Oh).


Claim(s) 2, 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (hereinafter “AAPA”) in view of Oh et al. (USPN 2005/0140631) and further in view of Kimbrell et al. (USPN 2020/0202798).
With respect to claim 2, AAPA in view of Oh teach the image display method according to claim 1, discussed above, wherein said generating luminance setting data comprises, with respect to the first input image: 
generating the luminance setting data for the first input image based on an average of the luminance data for the first input image and the luminance setting data for the second input image, with respect to each of the plurality of light-emitting regions (Oh, Figs. 3, 6 and 8 and at least paragraphs [0019], [0056], [0085] and [0086] teach the average luminance is used.  Examiner notes the term “based on” is being interpreted as an open group rather than a closed group and a reasonably broad interpretation of the term includes the teachings of Oh).
However, AAPA in view of Oh fail to expressly teach generating luminance data for the first input image that indicates a tentative luminance setting value for each of the plurality of light-emitting regions of the backlight based on the first input image (emphasis added).
Kimbrell teaches a known technique generating a tentative luminance value for a backlight region and adjusting based on luminance thresholds (Figs. 1-13.  At least Figs. 5-13 and paragraphs [0030]-[0063] teach tentative brightness for backlight zones are calculated and then adjusted as needed after a threshold comparison).
AAPA in view of Oh teaches a base process/product of generating luminance data for the first input image which the claimed invention can be seen as an improvement in that generating luminance data for the first input image that indicates a tentative luminance setting value for each of the plurality of light-emitting regions of the backlight based on the first input image.  Kimbrell teaches a known technique of generating a tentative luminance value for a backlight region and adjusting based on luminance thresholds that is comparable to the base process/product.
Kimbrell’s known technique of generating a tentative luminance value for a backlight region and adjusting based on luminance thresholds would have been recognized by one skilled in the art as applicable to the base process/product of AAPA in view of Oh and the results would have been predictable and resulted in generating luminance data for the first input image that indicates a tentative luminance setting value for each of the plurality of light-emitting regions of the backlight based on the first input image which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
With respect to claim 3, AAPA in view of Oh and further in view of Kimbrell teach the image display method according to claim 2, discussed above, wherein said generating the luminance data for the first input image comprises: 
with respect to each of the plurality of light-emitting regions of the backlight, determining a tentative luminance setting value based on a maximum gradation value among gradation values of image pixels of the first input image that correspond to the light-emitting region (AAPA, Page 1, lines 15-33 of the specification as filed teach determining luminance based on the input image.  Although not expressly disclosed, the input image will include arbitrary maximum gradation values and any luminance setting based on the input image will be based on that arbitrary maximum gradation value as well.  Examiner notes the claim does not require any specific determination using the gradation values, therefore a reasonably broad interpretation of the term “based on” includes the teachings of AAPA in view of Oh).

With respect to claim 7, AAPA in view of Oh teach the image display method according to claim 1, discussed above, wherein said generating gradation setting data comprises, with respect to the first input image: 
with respect to each of the pixels of the liquid crystal panel, determining a luminance value of the backlight based on a luminance value of a corresponding light-emitting region of the backlight set in the luminance setting data for the first input image and luminance distribution data indicating distribution of luminance in the corresponding light-emitting region (AAPA, Page 1, lines 15-33 of the specification as filed teach determining luminance value for the backlight based on the input image.  The input image inherently includes arbitrary luminance distribution data.  Examiner notes the term “based on” does not require any specific determination and a reasonably broad interpretation includes the teachings of AAPA); and 
modifying a gradation value of the pixel indicated by the first input image using the estimated luminance value (AAPA, Page 1, lines 15-33 of the specification as filed teach setting the gradations of the pixels according to the backlight luminance).
However, AAPA in view of Oh fail to expressly teach with respect to each of the pixels of the liquid crystal panel, determining an estimated luminance value of the backlight based on a luminance value of a corresponding light-emitting region of the backlight set in the luminance setting data for the first input image and luminance distribution data indicating distribution of luminance in the corresponding light-emitting region (emphasis added).
Kimbrell teaches a known technique generating an estimated luminance value for a backlight region and adjusting based on the luminance value of the backlight region (Figs. 1-13.  At least Figs. 5-13 and paragraphs [0030]-[0063] teach estimated brightness for backlight zones are calculated and then adjusted as needed).
AAPA in view of Oh teaches a base process/product of determining luminance of a backlight region which the claimed invention can be seen as an improvement in that the determining includes determining an estimated luminance value of the backlight based on a luminance value of a corresponding light-emitting region of the backlight set in the luminance setting data for the first input image and luminance distribution data indicating distribution of luminance in the corresponding light-emitting region.  Kimbrell teaches a known technique of generating an estimated luminance value for a backlight region and adjusting based on the luminance value of the backlight region that is comparable to the base process/product.
Kimbrell’s known technique of generating an estimated luminance value for a backlight region and adjusting based on the luminance value of the backlight region would have been recognized by one skilled in the art as applicable to the base process/product of AAPA in view of Oh and the results would have been predictable and resulted in determining an estimated luminance value of the backlight based on a luminance value of a corresponding light-emitting region of the backlight set in the luminance setting data for the first input image and luminance distribution data indicating distribution of luminance in the corresponding light-emitting region which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.


Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (hereinafter “AAPA”) in view of Oh et al. (USPN 2005/0140631) and further in view of Suzuki et al. (USPN 2018/0025700).

With respect to claim 4, AAPA in view of Oh teach the image display method according to claim 1, discussed above.
However, AAPA in view of Oh  fail to expressly teach wherein the luminance setting data for the first input image is generated such that a difference between the luminance value for the first input image and the luminance value for the second input image is within a predetermined threshold value, with respect to each of the plurality of light-emitting regions.
Suzuki teaches a known technique generating luminance setting data such that a difference between luminance values for a first input image and a second input image are within a predetermined threshold (Figs. 19-22 and paragraphs [0144]-[0146] and [0173]-[0197] teach determination of a brightness gap between successive frames and within a predetermined threshold).
AAPA in view of Oh teaches a base process/product of generating luminance setting data which the claimed invention can be seen as an improvement in that the luminance setting data for the first input image is generated such that a difference between the luminance value for the first input image and the luminance value for the second input image is within a predetermined threshold value, with respect to each of the plurality of light-emitting regions.  Suzuki teaches a known technique of generating luminance setting data such that a difference between luminance values for a first input image and a second input image are within a predetermined threshold that is comparable to the base process/product.
Suzuki’s known technique of generating luminance setting data such that a difference between luminance values for a first input image and a second input image are within a predetermined threshold would have been recognized by one skilled in the art as applicable to the base process/product of AAPA in view of Oh and the results would have been predictable and resulted in the luminance setting data for the first input image being generated such that a difference between the luminance value for the first input image and the luminance value for the second input image is within a predetermined threshold value, with respect to each of the plurality of light-emitting regions which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	With respect to claim 5, AAPA in view of Oh and further in view of Suzuki teach the image display method according to claim 4, discussed above, wherein said generating luminance setting data comprises, with respect to the first input image: 
generating luminance data for the first input image that indicates a tentative luminance setting value for each of the plurality of light-emitting regions of the backlight based on the first input image, the tentative luminance setting value for each light-emitting region being based on a maximum gradation value among gradation values of image pixels of the first input image that correspond to the light-emitting region (AAPA, Page 1, lines 15-33 of the specification as filed teach determining luminance based on the input image.  Although not expressly disclosed, the input image will include arbitrary maximum gradation values and any luminance setting based on the input image will be based on that arbitrary maximum gradation value as well.  Examiner notes the claim does not require any specific determination using the gradation values, therefore a reasonably broad interpretation of the term “based on” includes the teachings of AAPA in view of Oh); and 
calculating a difference between the luminance data for the first input image and the luminance setting data for the second input image with respect to each of the plurality of light-emitting regions (Suzuki, Figs. 19-22 and paragraphs [0144]-[0146] and [0173]-[0197] teach determination of a brightness gap between successive frames and within a predetermined threshold).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

*Examiner is organizing the rejections below to keep all rejections for a specific copending application together.

Claims 1-3, 7-10, 15 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 17 of copending Application No. 17,677,743 in view of Oh et al. (USPN 2005/0140631). 
With respect to claims 1, 10 and 18 of the instant application, claims 1, 13 and 17 of copending Application No. 17,677,743 teach all of the limitations except for a second input image.  
Specifically, copending Application No. 17,677,743 fails to expressly teach, wherein the luminance setting data for a first input image among the plurality of input images is generated based on the first input image and the luminance setting data for a second input image immediately preceding the first input image.
Oh teaches a known technique generating luminance setting data based on the current frame and at least one immediately preceding frame (Figs. 3, 6 and 8 and at least paragraphs [0019], [0056], [0085] and [0086]).
Copending Application No. 17,677,743 teaches a base process/product of controlling a backlight to operate based on luminance setting data and a liquid crystal panel to operate based on gradation setting data which the claimed invention can be seen as an improvement in that the luminance setting data for a first input image among the plurality of input images is generated based on the first input image and the luminance setting data for a second input image immediately preceding the first input image.  Oh teaches a known technique of generating luminance setting data based on the current frame and at least one immediately preceding frame that is comparable to the base process/product.
Oh’s known technique of generating luminance setting data based on the current frame and at least one immediately preceding frame would have been recognized by one skilled in the art as applicable to the base process/product of copending Application No. 17,677,743 and the results would have been predictable and resulted in the luminance setting data for a first input image among the plurality of input images is generated based on the first input image and the luminance setting data for a second input image immediately preceding the first input image which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

The further limitations of claims 2, 3, 7-9, 15, 19 and 20 are rejected for substantially the same reasons as claims 2, 3, 7-9, 15, 19 and 20, discussed above in the 103 rejections.
	Examiner notes the “estimated luminance” of claims 1, 13 and 17 of copending Application No. 17,677,743 reads on the claimed “tentative luminance” of the instant application.


Claims 4 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 17 of copending Application No. 17,677,743 in view of Oh et al. (USPN 2005/0140631) and further in view of Suzuki et al. (USPN 2018/0025700). 
The further limitations of claims 4 and 5 are rejected for substantially the same reasons as claims 4 and 5, discussed above in the 103 rejections.
Examiner notes the “estimated luminance” of claims 1, 13 and 17 of copending Application No. 17,677,743 reads on the claimed “tentative luminance” of the instant application.


Claims 1-3, 7-10, 15 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 16 of copending Application No. 17,677,703 in view of Oh et al. (USPN 2005/0140631). 
Claims 1-3, 7-10, 15 and 18-20 are rejected for substantially the same reasons as claims 1, 10 and 18, discussed above.


Claims 4 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 16 of copending Application No. 17,677,703 in view of Oh et al. (USPN 2005/0140631) and further in view of Suzuki et al. (USPN 2018/0025700). 
The further limitations of claims 4 and 5 are rejected for substantially the same reasons as claims 4 and 5, discussed above.


Claims 1-3, 7-10, 15 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of copending Application No. 17,677,840 in view of Oh et al. (USPN 2005/0140631). 
Claims 1-3, 7-10, 15 and 18-20 are rejected for substantially the same reasons as claims 1, 10 and 18, discussed above.


Claims 4 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of copending Application No. 17,677,840 in view of Oh et al. (USPN 2005/0140631) and further in view of Suzuki et al. (USPN 2018/0025700). 
The further limitations of claims 4 and 5 are rejected for substantially the same reasons as claims 4 and 5, discussed above.


The above rejections are all provisional nonstatutory double patenting rejections.


Allowable Subject Matter
Claims 6 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record teaches adjusting a tentative luminance for a backlight (see at least Kimbrell et al. USPN 2020/020798 modifying image data before generating the actual image).  
However, the prior art of record fails to teach or suggest Applicant’s specifically claimed “image display method according to claim 5, wherein when a difference between a tentative luminance setting value of a light-emitting region for the first input image and a luminance value of the light-emitting region for the second input image is less than the predetermined threshold value, the tentative luminance setting value is set as a luminance value of the light-emitting region in the luminance setting data for the first input image, when the difference between the tentative luminance setting value of the light-emitting region for the first input image and the luminance value of the light-emitting region for the second input image is greater than the predetermined threshold value, the luminance value of the light-emitting region for the second input image plus or minus the predetermined threshold value is set as a luminance value of the light-emitting region in the luminance setting data for the first input image” (claim 6 – emphasis added); and
“image display method according to claim 10, wherein said generating gradation setting data comprises, with respect to the first input image: 
with respect to each of the pixels of the liquid crystal panel, determining an estimated luminance value of the backlight based on a luminance value of a corresponding light-emitting region of the backlight set in the luminance setting data for the first input image and luminance distribution data indicating distribution of luminance in the corresponding light-emitting region; 
generating a first modified image, by modifying a gradation value of each of the pixels indicated by the first input image using the estimated luminance value of the pixel; 
calculating a difference between the luminance setting data for the first input image and the luminance setting data for the second input image with respect to each of the plurality of light-emitting regions; and 
modifying the gradation value of each of the pixels indicated by the first modified image based on the calculated difference” (claim 11 – emphasis added).
With respect to claim 11, Examiner notes the limitation “generating a first modified image” is being interpreted as generating an image that is visually perceptible on the display as opposed to image data that is modified before being displayed.  The plain meaning of the term “image” is being used.  See MPEP 2111.01 for further information.

Claims 12-14 are dependent on claim 11 and objected to as allowable for substantially the same reasons, discussed above.


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Orlick et al. (USPN 2012/0281028) teaches known configurations for the light emitting regions of a backlight;
Paragraph [0075] of Yamamoto (USPN 2021/020102) and paragraph [0034] of Henderson (USPN 2021/0043162) teach averaging luminance using a preceding frame;
Inamura (USPN 2014/0340429), Sohn et al. (USPN 2005/0104841) and Tsai et al. (USPN 2009/0184915) teach usage of preceding frame info; and
Dunn et al. (USPN 2018/0047345) teaches a dimmable backlight with modified image data.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623